F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          AUG 20 1997
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    ANTHONY F. AVALLONE,

                Appellant,

    v.                                                   No. 96-2208
                                                  (D.C. No. CIV-93-1580-JC)
    ANNE DILLON GRAHAM,                                   (D. N.M.)

                Appellee.




                             ORDER AND JUDGMENT *



Before ANDERSON, LOGAN, and EBEL, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Anthony F. Avallone appeals from a district court order affirming the

bankruptcy court’s imposition of sanctions against him. Our jurisdiction arises

from 28 U.S.C. § 1291, see Connecticut Nat’l Bank v. Germain, 503 U.S. 249,

253 (1992). The standard of review generally applicable to a bankruptcy court’s

sanctions order is abuse of discretion, see Udall v. FDIC (In re Nursery Land

Dev., Inc.), 91 F.3d 1414, 1415 (10th Cir. 1996).

      Mr. Avallone, as counsel for debtor Curtis C. Graham, filed a complaint in

bankruptcy court to determine the dischargeability of alimony provisions. The

bankruptcy court held that the state court had concurrent jurisdiction over the

dischargeability issue, and the state court subsequently ruled that the alimony

provisions were not dischargeable. The bankruptcy court, on motion by defendant

and counterclaimant Anne Dillon Graham, ruled that the state order was res

judicata on the dischargeability issue. The bankruptcy court ruled for defendant

on her counterclaim for sanctions, imposing sanctions against Mr. Avallone in the

amount of $3,150.00.

      Mr. Avallone appealed to the district court, and Ms. Graham filed a cross-

appeal. The magistrate judge issued his proposed findings and recommendation

to reject both parties’ arguments and affirm the bankruptcy court order in toto.

After objections, the district court adopted the magistrate judge’s findings and

recommendation as an order of the court. Mr. Avallone now appeals to this court,


                                         -2-
challenging the bankruptcy court’s award of sanctions and contending that he was

denied the required notice regarding the imposition of sanctions.

      After careful review of the record on appeal, together with the parties’

briefs and appendices, we conclude that the district court correctly decided that

the bankruptcy court’s sanctions order should be affirmed. Therefore, for

substantially the same reasons as contained in the findings and recommendation

of the magistrate judge, dated July 3, 1996, adopted by the district court in its

order dated August 2, 1996, the judgment of the United States District Court for

the District of New Mexico is AFFIRMED.



                                                     Entered for the Court



                                                     Stephen H. Anderson
                                                     Circuit Judge




                                          -3-